Citation Nr: 0611196	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  04-14 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral 
blindness, to include glaucoma.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
October 1993.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from June 2003 and February 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In June 2003, the RO denied service 
connection for bilateral blindness, to include glaucoma.  The 
veteran submitted a notice of disagreement in July 2003.  In 
February 2004, the RO reopened a claim for service connection 
for bilateral hearing loss and then denied that claim on the 
merits.  The veteran submitted a notice of disagreement in 
March 2004.  A statement of the case was issued on both 
claims in April 2004, and the veteran submitted a timely 
substantive appeal.

Regardless of the RO's actions concerning the claim for 
hearing loss, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

Appellate review of the veteran's claim at this time would be 
premature.  In a
statement from his representative dated April 8, 2004, he 
requested a hearing before a local hearing officer at the RO.  
However, in the veteran's substantive appeal dated that same 
day, he indicated that he wanted a hearing before the Board 
of Veterans' Appeals at the RO.  

On April 21, 2004, the RO wrote to the veteran and asked that 
he clarify which type of hearing he wanted.  In a statement 
dated May 5, 2004, his representative responded that the 
veteran wanted to appear at a local hearing officer at the 
RO.  However, he understood that should his appeal not be 
successful, he would be informed of his appeal options to 
include an appropriate hearing before the Board.  In November 
2004, the veteran testified at a hearing before a Decision 
Review Officer.

As the veteran has not withdrawn his request for a hearing 
before the Board, and because the statement from his 
representative indicated that he still desired such a hearing 
in the event that his claim remained denied at the RO, the 
case must be remanded for an appropriate hearing to be 
scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before a 
Veterans Law Judge, either in-person or via 
video-conference depending upon his 
preference, in accordance with applicable 
law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


